PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/845,766
Filing Date: 10 Apr 2020
Appellant(s): Clauss et al.



__________________
Cameron B. Pick
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/15/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/30/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

35 USC § 251 Rejections
Claims 1, 4, 5, 11, 14 and 15 are rejected under 35 U.S.C. 251 as being in violation of the original patent requirement. 

Section 251 requires that reissue is for “the invention disclosed in the original patent.” In order to satisfy the original patent requirement, “[i]t must appear from the face of the instrument that what is covered by the reissue was intended to have been covered and secured by the original.” U.S. Indus. Chems., Inc. v. Carbide & Carbon Chems. Corp., 315 U.S. 668, 676 (1942). Furthermore, Id. In other words, the original patent “must clearly and unequivocally disclose the newly claimed invention as a separate invention.” Antares Pharma, Inc. v. Medac Pharma Inc., 771 F.3d 1354, 1362 (Fed. Cir. 2014). 
In the present case, it does not appear from the face of the original patent that applicant intended to cover and secure monitoring some self-determined / threshold speed, without being tied to (or based upon) a [government] posted speed limit.
The abstract, background, summary etc. recite alerts “when the user exceeds the posted speed limit by more than a threshold amount.”  Patent owner is now endeavoring to collapse / conflate this to just a “threshold” no longer tied to (or based upon) a posted speed.
Further, the “threshold” of claim 1 that is no longer tied to any speed limit is used as a basis for the “numerical indication” according to claim 1.  Applicant argues (7/1/2021 remarks, p. 5) that this threshold of claim 1 is supported by indications 522, 524, 526, yet these are each speed limit thresholds.  Applicant also argues here that the threshold of claim 1 represents the 2 mph threshold used to define a moving vehicle.  Applicant also points to figure 5 as support for the numerical indication.  However, figure 5 supports numerical indications which are 
This is akin to Antares where patent owner’s claims in the reissue patent to the safety features on a generic injector (e.g., a non-jet injector) were held to violate the original patent requirement.
This situation is also somewhat analogous to the recent Federal Circuit decision in Forum US, Inc. v. Flow Valve, LLC, Appeal No. 2018-1765 (Fed. Cir. Jun. 17, 2019). In Forum US, the original patent claims were drawn to a workpiece having a body member and a plurality of arbors (arbors circled):

    PNG
    media_image2.png
    267
    600
    media_image2.png
    Greyscale

Forum US, slip op. at 3-4. In reissue, patentee broadened the claims to remove the requirement as to arbors. Id. at 5. The Federal Circuit determined that the new claims did not comply with the original patent requirement of section 251 because the face of the patent did not disclose any arbor-less embodiment, and the abstract, summary of invention, and all disclosed embodiments included arbors. Id. Id. at 10. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–4, 6–14 and 16–20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0184588 (Brusilovsky) in view of US 2010/0030586 (Taylor).
1. A computer-implemented method for providing data in a vehicle, the method executed by one or more processors programmed to perform the method, the method comprising: 
“SYSTEM AND METHOD FOR ESTIMATING AND DETECTING SPEED” (Brusilovsky at TITLE).
“The processor will then determine if the indicated speed exceeds the governing speed” (Brusilovsky at ABSTRACT).
at a plurality of instances in time during a vehicle trip of a user: determining, by one or more processors, a current location of the user when the user is travelling in the vehicle; 
“use latitude and longitude from GPS systems as the source of geodetic information from which the vehicle's location can be derived” (Brusilovsky ¶ 0014).
determining, by the one or more processors, a speed of the vehicle; 
“If the speed is calculated, it can be calculated in the vehicle” (Brusilovsky ¶ 0016). 
providing, by the one or more processors, a map display to the user including map data corresponding to a route in which the user previously travelled during the vehicle trip, wherein the map display includes an indication of a location along the route in which the user travelled above a threshold speed; 
	It could be argued that Brusilovsky does not teach displaying a map of the route to the driver.  However, Brusilovsky indeed teaches displaying to a “fleet manager” a map depicting a route traveled with indications of speeding exceptions thereon: 
“The data may be gathered over time and sorted as needed to be useful to the fleet manager. For example, all data points associated with a particular driver and route on a given day may be presented together. This may manifest itself as a graphic representation of the route on a map, and speeding exceptions may be indicated graphically, such as by a different color, or with an indicator of some kind, like an arrow” (Brusilovsky ¶ 0031).
Brusilovsky further teaches the concept of indicating to the driver individual speeding exceptions as well as aggregations of speeding exception patterns:
“any speeding exceptions may be made known to a driver as it occurs” (Brusilovsky ¶ 0020).
“A statistical model may be developed that analyzes the speeding exceptions for 
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have displayed such a speeding exception map to the driver so he can be made aware of his driving history and habits.  This would likewise educate the driver and encourage the compliance and safety sought after by Brusilovsky.  
Each speeding exception of Brusilovsky is based upon the “posted speed” (e.g. speed limit) for the road segment and each are representative of a user travelling above a “threshold speed” (see for example, ¶ 0014).
and providing, by the one or more processors, a numerical indication of a proportion of a duration or distance of the route in which the user travelled above the threshold speed.
Although the map asserted by the examiner as obvious visually represents a proportion traveled above the threshold speed, Brusilovsky does not teach providing a numerical indication of a proportion traveled above the threshold speed.  However, Taylor also teaches obtaining driving performance data in order to calculate and present driving risks.  In particular, Taylor teaches reporting the percentage of driving over a speed limit threshold:
“Data Field 707 references an exception percentage (%) that is defined as the amount of time a vehicle is operated in a SVC reportable manner in comparison to the total time in operation” (Taylor ¶ 0106).

    PNG
    media_image3.png
    198
    531
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill before the effective filing date of the invention to have provided such a numerical indication (i.e. a percentage) of the trip proportion spent above a speed limit threshold.  Doing so would provide an additional means (in addition to a visual/mapping means) for indicating such speeding history/risks to the users of the system of Brusilovsky.

2. The method of claim 1, further comprising: for each of a plurality of locations on the route, providing, by the one or more processors, an indication of the speed of the vehicle at the location relative to a posted speed limit for the location, wherein the indication of the speed of the vehicle overlays one of the plurality of locations on the map display.
“as a graphic representation of the route on a map, and speeding exceptions may be indicated graphically, such as by a different color, or with an indicator of some kind, like an arrow” (Brusilovsky ¶ 0031).
	The colors and the arrows each are considered to represent indications of speeding exceptions that “overlay” the map.

3. The method of claim 2, wherein the threshold speed is a first threshold speed, and wherein the indication of the speed of the vehicle is a color selected from a plurality of colors, wherein each of the plurality of colors represents a different speed category from a set of speed categories including below the posted speed limit, above the posted speed limit, below a second threshold speed above the posted speed limit, and above the second threshold speed above the posted speed limit.
	Brusilovsky teaches the use of multiple thresholds relative to the posted speed limit (a few mph above, grossly over) and colors to indicate speeding exceptions on the map.
“Some speeding exceptions may be deemed minor, such as only a few mph above a posted speed for only a brief period. Other speeding exceptions may be deemed serious. For example, an exception grossly in excess of the posted speed . . .  enable an administrator to set adjustable guidelines as to which speeding exceptions are reported and which are not . . . Those that are reported may be classified according to a degree of the speeding exception. The reporting parameters are adjustable to accommodate almost any requirements” (Brusilovsky ¶ 0033).
“graphic representation of the route on a map, and speeding exceptions may be indicated graphically, such as by a different color, or with an indicator of some kind, like an arrow” (Brusilovsky ¶ 0031).
	It would have been obvious to one of ordinary skill before the effective filing date of the invention to have employed multiple colors on the map to indicate the degrees of speed history, including below the speed limit, a few mph above and grossly above the speed limit.  Doing so with colors would enable a user to visually see a history of safe and unsafe speed exceptions and their degrees along the route.

4. The method of claim 1, wherein the method is automatically initiated when the user begins travelling in the vehicle.

    PNG
    media_image4.png
    245
    422
    media_image4.png
    Greyscale

“Ascertaining the indicated speed is fairly straightforward, and can be accomplished in several ways. For example, the indicated speed can be the speed indicated by the speedometer in the vehicle, the speed indicated by the engine control unit (ECU), or the speed calculated using geodetic references such as latitude and longitude” (Brusilovsky ¶ 0016).
 	As can be seen from FIG. 1, Brusilovsky teaches the method begin with gathering information and ascertaining about the vehicle’s location, speed and direction of travel.  These steps are automated by Brusilovsky and therefore the method is taken to be automatically initiated.  
	Further, Brusilovsky describes that “a fleet manager may wish to monitor multiple vehicles simultaneously” and “an alert may be considered particularly valuable information to a vehicle owner when the driver is, for example, that vehicle owner's child.”  Both of these indicate that the method is automatically initiated.  Nonetheless, it would have been obvious to one of ordinary skill before the effective filing date of the invention to have automatically initiated the travel 

6. The method of claim 1, wherein the threshold speed is a first threshold speed and further comprising: obtaining, at the one or more processors, an indication of a second threshold speed above a posted speed limit for providing an alert to a user; and when the vehicle exceeds the second threshold speed above the posted speed limit: providing, by the one or more processors, a visual alert to the user, wherein the visual alert includes a display on a user interface with an indication that the vehicle is exceeding the second threshold speed above the posted speed limit.
“Some speeding exceptions may be deemed minor, such as only a few mph above a posted speed for only a brief period. Other speeding exceptions may be deemed serious. For example, an exception grossly in excess of the posted speed . . .  enable an administrator to set adjustable guidelines as to which speeding exceptions are reported and which are not . . . Those that are reported may be classified according to a degree of the speeding exception. The reporting parameters are adjustable to accommodate almost any requirements” (Brusilovsky ¶ 0033).
“graphic representation of the route on a map, and speeding exceptions may be indicated graphically, such as by a different color, or with an indicator of some kind, like an arrow” (Brusilovsky ¶ 0031).
As stated above, it would have been obvious to one of ordinary skill before the effective filing date of the invention to have employed multiple colors on the map to indicate the degrees of speed history, including below the speed limit, a few mph above and grossly above the speed limit.  Doing so with colors would enable a user to visually see a history of safe and unsafe speed exceptions and their degrees along the route.

7. The method of claim 6, wherein obtaining the indication of the second threshold speed above the posted speed limit includes obtaining, by the one or more processors at a client device, a plurality of indications of threshold speeds above the posted speed limit from the user, wherein each of plurality of indications corresponds to a speed limit range, and further comprising: comparing, by the one or more processors, the speed of the vehicle to the posted speed limit for the vehicle and one of the plurality of threshold speeds above the posted speed limit corresponding to a speed limit range which includes the posted speed limit; and determining, by the one or more processors, that the vehicle exceeds the second threshold speed above the posted speed limit based on the comparison.
“Some speeding exceptions may be deemed minor, such as only a few mph above a posted speed for only a brief period. Other speeding exceptions may be deemed serious. For example, an exception grossly in excess of the posted speed . . .  enable an administrator to set adjustable guidelines as to which speeding exceptions are reported and which are not . . . Those that are reported may be classified according to a degree of the speeding exception. The reporting parameters are adjustable to accommodate almost any requirements” (Brusilovsky ¶ 0033).

“graphic representation of the route on a map, and speeding exceptions may be indicated graphically, such as by a different color, or with an indicator of some kind, like an arrow” (Brusilovsky ¶ 0031).
As stated above, it would have been obvious to one of ordinary skill before the effective filing date of the invention to have employed multiple colors on the map to indicate the degrees of speed history, including below the speed limit, a few mph above and grossly above the speed limit.  Doing so with colors would enable a user to visually see a history of safe and unsafe speed exceptions and their degrees along the route.

8. The method of claim 6, wherein providing a visual alert to the user comprises providing, by the one or more processors, the visual alert to be displayed on an onboard computing device of the vehicle.
“any speeding exceptions may be made known to a driver as it occurs” (Brusilovsky ¶ 0020).
“a simple, portable unit that may be located in a vehicle . . . it could alert when a speeding instance occurs . . . it could display the governing speed for a driver . . . It could alert an inattentive driver who may exceed the speed limit” (Brusilovsky ¶ 0030).
Further, as stated above, it would have been obvious to one of ordinary skill before the effective filing date of the invention to have displayed such a speeding exception map to the driver so he can be made aware of his driving history and habits.  This would likewise educate the driver and encourage the compliance and safety sought after by Brusilovsky.  

9. The method of claim 6, wherein the visual alert is a first visual alert, the indication is a first indication, and further comprising: when the vehicle does not exceed the second threshold speed above the posted speed limit and the vehicle exceeds the posted speed limit: providing, by the one or more processors, a second visual alert to the user, wherein the second visual alert includes a display on the user interface with a second indication that the vehicle does not exceed the second threshold speed above the posted speed limit and the vehicle exceeds the posted speed limit; and when the vehicle does not exceed the posted speed limit: providing, by the one or more processors, a third visual alert to the user, wherein the third visual alert includes a display on the user interface with a third indication that the vehicle does not exceed the posted speed limit.
“a simple, portable unit that may be located in a vehicle . . . it could alert when a speeding instance occurs . . . it could display the governing speed for a driver . . . It 
“Some speeding exceptions may be deemed minor, such as only a few mph above a posted speed for only a brief period. Other speeding exceptions may be deemed serious. For example, an exception grossly in excess of the posted speed . . .  enable an administrator to set adjustable guidelines as to which speeding exceptions are reported and which are not . . . Those that are reported may be classified according to a degree of the speeding exception. The reporting parameters are adjustable to accommodate almost any requirements” (Brusilovsky ¶ 0033).
“graphic representation of the route on a map, and speeding exceptions may be indicated graphically, such as by a different color, or with an indicator of some kind, like an arrow” (Brusilovsky ¶ 0031).
As stated above, it would have been obvious to one of ordinary skill before the effective filing date of the invention to have employed multiple colors on the map to indicate the degrees of speed history, including below the speed limit, a few mph above and grossly above the speed limit.  Doing so with colors would enable a user to visually see a history of safe and unsafe speed exceptions and their degrees along the route.

10. The method of claim 9, wherein each of the first, second, and third indications corresponding to the respective first, second, and third visual alerts are a different background color on the display from a set of background colors, and wherein each indication includes a display of the posted speed limit at the current location of the user.
Brusilovsky teaches the use of multiple thresholds relative to the posted speed limit (a few mph above, grossly over) and colors to indicate speeding 
“Some speeding exceptions may be deemed minor, such as only a few mph above a posted speed for only a brief period. Other speeding exceptions may be deemed serious. For example, an exception grossly in excess of the posted speed . . .  enable an administrator to set adjustable guidelines as to which speeding exceptions are reported and which are not . . . Those that are reported may be classified according to a degree of the speeding exception. The reporting parameters are adjustable to accommodate almost any requirements” (Brusilovsky ¶ 0033).
“graphic representation of the route on a map, and speeding exceptions may be indicated graphically, such as by a different color, or with an indicator of some kind, like an arrow” (Brusilovsky ¶ 0031).
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have employed multiple colors on the map to indicate the degrees of speed history, including below the speed limit, a few mph above and grossly above the speed limit.  Doing so with colors would enable a user to visually see a history of safe and unsafe speed exceptions and their degrees along the route.  
“For example, it could display the governing speed for a driver. Such information may be helpful when the driver has not seen the posted speed limit, or the speed limit is not frequently posted” (Brusilovsky ¶ 0030).
	Given that Brusilovsky also teaches display of the speed limits to the driver, it would have been obvious to one of ordinary skill before the effective filing date of the invention to have also included indications of speed limits on the map of speeding exceptions to the driver, so as to educate the driver on the exceptions and the particular related speed limits.

11. A client device for providing data in a vehicle, the client device comprising: 
“SYSTEM AND METHOD FOR ESTIMATING AND DETECTING SPEED” (Brusilovsky at TITLE).
“The processor will then determine if the indicated speed exceeds the governing speed” (Brusilovsky at ABSTRACT).
one or more processors; a communication network; a user interface; a non-transitory computer-readable memory coupled to the one or more processors, the communication network, and the user interface, and storing thereon instructions that, when executed by the one or more processors, cause the client device to: 
“data processing system suitable for storing and/or executing program code will include at least one processor coupled directly or indirectly to memory elements . . . Input/output or I/O devices (including but not limited to keyboards, displays, pointing devices, etc.) . . . Network adapters” (Brusilovsky ¶ 0038).

at a plurality of instances in time during a vehicle trip of a user: determine a current location of the user when the user is travelling in the vehicle; and 
“use latitude and longitude from GPS systems as the source of geodetic information from which the vehicle's location can be derived” (Brusilovsky ¶ 0014).
determine a speed of the vehicle; 
“If the speed is calculated, it can be calculated in the vehicle” (Brusilovsky ¶ 0016). 
provide a map display to the user including map data corresponding to a route in which the user previously travelled during the vehicle trip, wherein the map display includes an indication of a location along the route in which the user travelled above a threshold speed.
	It could be argued that Brusilovsky does not teach displaying a map of the to the driver.  However, Brusilovsky indeed teaches displaying to a “fleet manager” a map depicting a route traveled with indications of speeding exceptions thereon: 
“The data may be gathered over time and sorted as needed to be useful to the fleet manager. For example, all data points associated with a particular driver and route on a given day may be presented together. This may manifest itself as a graphic representation of the route on a map, and speeding exceptions may be indicated graphically, such as by a different color, or with an indicator of some kind, like an arrow” (Brusilovsky ¶ 0031).
Brusilovsky further teaches the concept of indicating to the driver individual speeding exceptions as well as aggregations of speeding exception patterns:
“any speeding exceptions may be made known to a driver as it occurs” (Brusilovsky ¶ 0020).
“A statistical model may be developed that analyzes the speeding exceptions for patterns . . . Information like this could be passed to the drivers, which alone may increase compliance and safety” (Brusilovsky ¶ 0032).
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have displayed such a speeding exception map to the driver so he can be made aware of his driving history and habits.  This would likewise educate the driver and encourage the compliance and safety sought after by Brusilovsky.  
Each speeding exception of Brusilovsky is based upon the “posted speed” (e.g. speed limit) for the road segment and each are representative of a user travelling above a “threshold speed” (see for example, ¶ 0014).
and provide a numerical indication of a proportion of a duration or distance of the route in which the user travelled above the threshold speed
Although the map asserted by the examiner as obvious visually represents a proportion traveled above the threshold speed, Brusilovsky does not teach providing a numerical indication of a proportion traveled above the threshold speed.  However, Taylor also teaches obtaining driving performance data in order to calculate and present driving risks.  In particular, Taylor teaches reporting the percentage of driving over a speed limit threshold:
“Data Field 707 references an exception percentage (%) that is defined as the amount of time a vehicle is operated in a SVC reportable manner in comparison to the total time in operation” (Taylor ¶ 0106).

    PNG
    media_image3.png
    198
    531
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill before the effective filing date of the invention to have provided such a numerical indication (i.e. a percentage) of the trip proportion spent above a speed limit threshold.  Doing so would provide an additional means (in addition to a visual/mapping means) for indicating such speeding history/risks to the users of the system of Brusilovsky.

12. The client device of claim 11, wherein the instructions further cause the client device to: for each of a plurality of locations on the route, provide an indication of the speed of the vehicle at the location relative to a posted speed limit for the location, wherein the indication of the speed of the vehicle overlays one of the plurality of locations on the map display.
“as a graphic representation of the route on a map, and speeding exceptions may be indicated graphically, such as by a different color, or with an indicator of some kind, like an arrow” (Brusilovsky ¶ 0031).
	The colors and the arrows each are considered to represent indications of speeding exceptions that “overlay” the map.

13. The client device of claim 12, wherein the threshold speed is a first threshold speed, and wherein the indication of the speed of the vehicle is a color selected from a plurality of colors, wherein each of the plurality of colors represents a different speed category from a set of speed categories including below the posted speed limit, above the posted speed limit, below a second threshold speed above the posted speed limit, and above the second threshold speed above the posted speed limit.
	Brusilovsky teaches the use of multiple thresholds relative to the posted speed limit (a few mph above, grossly over) and colors to indicate speeding exceptions on the map.
“Some speeding exceptions may be deemed minor, such as only a few mph above a posted speed for only a brief period. Other speeding exceptions may be deemed serious. For example, an exception grossly in excess of the posted speed . . .  enable an administrator to set adjustable guidelines as to which speeding exceptions are reported and which are not . . . Those that are reported may be classified according to a degree of the speeding exception. The reporting parameters are adjustable to accommodate almost any requirements” (Brusilovsky ¶ 0033).

	It would have been obvious to one of ordinary skill before the effective filing date of the invention to have employed multiple colors on the map to indicate the degrees of speed history, including below the speed limit, a few mph above and grossly above the speed limit.  Doing so with colors would enable a user to visually see a history of safe and unsafe speed exceptions and their degrees along the route.
As stated above, it would have been obvious to one of ordinary skill before the effective filing date of the invention to have employed multiple colors on the map to indicate the degrees of speed history, including below the speed limit, a few mph above and grossly above the speed limit.  Doing so with colors would enable a user to visually see a history of safe and unsafe speed exceptions and their degrees along the route.

14. The client device of claim 11, wherein the instructions are automatically executed by the one or more processors on the client device when the user begins travelling in the vehicle.

    PNG
    media_image4.png
    245
    422
    media_image4.png
    Greyscale

“Ascertaining the indicated speed is fairly straightforward, and can be accomplished in several ways. For example, the indicated speed can be the speed indicated by the speedometer in the vehicle, the speed indicated by the engine control unit (ECU), or the speed calculated using geodetic references such as latitude and longitude” (Brusilovsky ¶ 0016).
 	As can be seen from FIG. 1, Brusilovsky teaches the method begin with gathering information and ascertaining about the vehicle’s location, speed and direction of travel.  These steps are automated by Brusilovsky and therefore the method is taken to be automatically initiated.  
	Further, Brusilovsky describes that “a fleet manager may wish to monitor multiple vehicles simultaneously” and “an alert may be considered particularly valuable information to a vehicle owner when the driver is, for example, that vehicle owner's child.”  Both of these indicate that the method is automatically initiated.  Nonetheless, it would have been obvious to one of ordinary skill before the effective filing date of the invention to have automatically initiated the travel and speed monitoring methods of Brusilovsky so that the interested authority can 

16. The client device of claim 11, wherein the threshold speed is a first threshold speed and wherein the instructions further cause the client device to: obtain an indication of a second threshold speed above a posted speed limit for providing an alert to a user; and when the vehicle exceeds the second threshold speed above the posted speed limit: provide a visual alert to the user, wherein the visual alert includes a display on a user interface with an indication that the vehicle is exceeding the second threshold speed above the posted speed limit.
“Some speeding exceptions may be deemed minor, such as only a few mph above a posted speed for only a brief period. Other speeding exceptions may be deemed serious. For example, an exception grossly in excess of the posted speed . . .  enable an administrator to set adjustable guidelines as to which speeding exceptions are reported and which are not . . . Those that are reported may be classified according to a degree of the speeding exception. The reporting parameters are adjustable to accommodate almost any requirements” (Brusilovsky ¶ 0033).
“graphic representation of the route on a map, and speeding exceptions may be indicated graphically, such as by a different color, or with an indicator of some kind, like an arrow” (Brusilovsky ¶ 0031).
As stated above, it would have been obvious to one of ordinary skill before the effective filing date of the invention to have employed multiple colors on the map to indicate the degrees of speed history, including below the speed limit, a few mph above and grossly above the speed limit.  Doing so with colors would enable a user to visually see a history of safe and unsafe speed exceptions and their degrees along the route.

17. The client device of claim 16, wherein to obtain the indication of the second threshold speed above the posted speed limit, the instructions cause the client device to obtain a plurality of indications of threshold speeds above the posted speed limit from the user, wherein each of plurality of indications corresponds to a speed limit range, and the instructions further cause the client device to: compare the speed of the vehicle to the posted speed limit for the vehicle and one of the plurality of threshold speeds above the posted speed limit corresponding to a speed limit range which includes the posted speed limit; and determine that the vehicle exceeds the second threshold speed above the posted speed limit based on the comparison.
“Some speeding exceptions may be deemed minor, such as only a few mph above a posted speed for only a brief period. Other speeding exceptions may be deemed serious. For example, an exception grossly in excess of the posted speed . . .  enable an administrator to set adjustable guidelines as to which speeding exceptions are reported and which are not . . . Those that are reported may be classified according to a degree of the speeding exception. The reporting parameters are adjustable to accommodate almost any requirements” (Brusilovsky ¶ 0033).
“graphic representation of the route on a map, and speeding exceptions may be indicated graphically, such as by a different color, or with an indicator of some kind, like an arrow” (Brusilovsky ¶ 0031).
As stated above, it would have been obvious to one of ordinary skill before the effective filing date of the invention to have employed multiple colors on the map to indicate the degrees of speed history, including below the speed limit, a few mph above and grossly above the speed limit.  Doing so with colors would enable a user to visually see a history of safe and unsafe speed exceptions and their degrees along the route.

18. The client device of claim 16, wherein the instructions further cause the client device to provide the visual alert to be displayed on an onboard computing device of the vehicle.
“any speeding exceptions may be made known to a driver as it occurs” (Brusilovsky ¶ 0020).
“a simple, portable unit that may be located in a vehicle . . . it could alert when a speeding instance occurs . . . it could display the governing speed for a driver . . . It could alert an inattentive driver who may exceed the speed limit” (Brusilovsky ¶ 0030).
Further, as stated above, it would have been obvious to one of ordinary skill before the effective filing date of the invention to have displayed such a speeding exception map to the driver so he can be made aware of his driving history and habits.  This would likewise educate the driver and encourage the compliance and safety sought after by Brusilovsky.  

19. The client device of claim 16, wherein the visual alert is a first visual alert, the indication is a first indication, and the instructions further cause the client device to: when the vehicle does not exceed the second threshold speed above the posted speed limit and the vehicle exceeds the posted speed limit: provide a second visual alert to the user, wherein the second visual alert includes a display on the user interface with a second indication that the vehicle does not exceed the second threshold speed above the posted speed limit and the vehicle exceeds the posted speed limit; and when the vehicle does not exceed the posted speed limit: provide a third visual alert to the user, wherein the third visual alert includes a display on the user interface with a third indication that the vehicle does not exceed the posted speed limit.
“a simple, portable unit that may be located in a vehicle . . . it could alert when a speeding instance occurs . . . it could display the governing speed for a driver . . . It could alert an inattentive driver who may exceed the speed limit” (Brusilovsky ¶ 0030).
“Some speeding exceptions may be deemed minor, such as only a few mph above a posted speed for only a brief period. Other speeding exceptions may be deemed 
“graphic representation of the route on a map, and speeding exceptions may be indicated graphically, such as by a different color, or with an indicator of some kind, like an arrow” (Brusilovsky ¶ 0031).
As stated above, it would have been obvious to one of ordinary skill before the effective filing date of the invention to have employed multiple colors on the map to indicate the degrees of speed history, including below the speed limit, a few mph above and grossly above the speed limit.  Doing so with colors would enable a user to visually see a history of safe and unsafe speed exceptions and their degrees along the route.

20. The client device of claim 19, wherein each of the first, second, and third indications corresponding to the respective first, second, and third visual alerts are a different background color on the display from a set of background colors, and wherein each indication includes a display of the posted speed limit at the current location of the user.
Brusilovsky teaches the use of multiple thresholds relative to the posted speed limit (a few mph above, grossly over) and colors to indicate speeding exceptions on the map.
“Some speeding exceptions may be deemed minor, such as only a few mph above a posted speed for only a brief period. Other speeding exceptions may be deemed serious. For example, an exception grossly in excess of the posted speed . . .  
“graphic representation of the route on a map, and speeding exceptions may be indicated graphically, such as by a different color, or with an indicator of some kind, like an arrow” (Brusilovsky ¶ 0031).
	It would have been obvious to one of ordinary skill before the effective filing date of the invention to have employed multiple colors on the map to indicate the degrees of speed history, including below the speed limit, a few mph above and grossly above the speed limit.  Doing so with colors would enable a user to visually see a history of safe and unsafe speed exceptions and their degrees along the route.  

“For example, it could display the governing speed for a driver. Such information may be helpful when the driver has not seen the posted speed limit, or the speed limit is not frequently posted” (Brusilovsky ¶ 0030).
	Given that Brusilovsky also teaches display of the speed limits to the driver, it would have been obvious to one of ordinary skill before the effective filing date of the invention to have also included indications of speed limits on the map of speeding exceptions to the driver, so as to educate the driver on the exceptions and the particular related speed limits.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brusilovsky and Taylor in view of US 10,121,148 (Kozlowski).
5. The method of claim 4, wherein the method is a first method, the threshold speed is a first threshold speed and wherein to automatically initiate the first method when the user begins travelling in the vehicle, a second method executed by one or more processors programmed to perform the second method comprises: comparing, by the one or more processors at a client device, the speed of the vehicle to a second threshold speed; 
“The processor will then determine if the indicated speed exceeds the governing speed” (Brusilovsky at ABSTRACT).
“Those that are reported may be classified according to a degree of the speeding exception” (Brusilovsky ¶ 0033).
determining, by the one or more processors, whether the client device is within range of an onboard computing device of the vehicle by detecting an electronic signal from the onboard computing device; and when at least one of: (i) the speed of the vehicle exceeds the second threshold speed or (ii) the client device is within range of the onboard computing device of the vehicle, automatically initiating the first method.
	Brusilovsky does not appear to teach detecting a client device to be within in range of an onboard computing device.  Kozlowski however also teaches methods and apparatus for recording a driver’s route taken and speed vs. speed limit:
“the personal navigation device 1110 (or other device) may record the route taken, as well as the time of day/month/year, weather conditions, traffic conditions, and the actual speed driven compared to the posted speed limit.” (Kozlowski 23:17–21).
Brusilovsky in particular teaches the use of a mobile device in wireless combination with an onboard computing device to accomplish the invention:
“the mobile device 102, 104 may automatically receive information about the 
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have used such a short range wireless protocol to deliver vehicle data such as speed to another device in the vehicle.  Doing so would enable delivery of data to a client device without wires.  
	As described above, it would have been obvious to one of ordinary skill before the effective filing date of the invention to have employed multiple colors on the map to indicate the degrees of speed history, including below the speed limit, a few mph above and grossly above the speed limit.  Doing so with colors would enable a user to visually see a history of safe and unsafe speed exceptions and their degrees along the route.

15. The client device of claim 14, wherein the instructions executed by the one or more processors are a first set of instructions, the threshold speed is a first threshold speed, and wherein to automatically execute the first set of instructions on the client device when the user begins travelling in the vehicle, a second set of instructions are stored in the non-transitory computer-readable memory that, when executed by the one or more processors, cause the client device to: compare the speed of the vehicle to a second threshold speed; 
“The processor will then determine if the indicated speed exceeds the governing speed” (Brusilovsky at ABSTRACT).

determine whether the client device is within range of an onboard computing device of the vehicle by detecting, via the communication network. an electronic signal from the onboard computing device; and when at least one of: (i) the speed of the vehicle exceeds the second threshold speed or (ii) the client device is within range of the onboard computing device of the vehicle, cause the first set of instructions to automatically be executed by the one or more processors on the client device.
	Brusilovsky does not appear to teach detecting a client device to be within in range of an onboard computing device.  Kozlowski however also teaches methods and apparatus for recording a driver’s route taken and speed vs. speed limit:
“the personal navigation device 1110 (or other device) may record the route taken, as well as the time of day/month/year, weather conditions, traffic conditions, and the actual speed driven compared to the posted speed limit.” (Kozlowski 23:17–21).
Brusilovsky in particular teaches the use of a mobile device in wireless combination with an onboard computing device to accomplish the invention:
“the mobile device 102, 104 may automatically receive information about the vehicle directly through communications with the vehicle's onboard diagnostics system (e.g., ODB II interface or other comparable interface with the vehicle's diagnostics system) . . . external accessory may be a bluetooth-compliant device that receives the ODB II data and transmits it via bluetooth to the mobile device 102.” (Kozlowski 5:13–27).
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have used such a short range wireless protocol to deliver vehicle data such as speed to another device in the vehicle.  Doing so 
As stated above, it would have been obvious to one of ordinary skill before the effective filing date of the invention to have employed multiple colors on the map to indicate the degrees of speed history, including below the speed limit, a few mph above and grossly above the speed limit.  Doing so with colors would enable a user to visually see a history of safe and unsafe speed exceptions and their degrees along the route.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Brusilovsky and Taylor in view of US 2007/0001830 (Dagci).
21. The method of claim 1, wherein the threshold speed is a first threshold speed and further comprising: obtaining, at the one or more processors, an indication of a second threshold speed above a posted speed limit for providing an alert to a user; and when the vehicle exceeds the second threshold speed above the posted speed limit: providing, by the one or more processors, an audible or haptic alert to the user.
“any speeding exceptions may be made known to a driver as it occurs” (Brusilovsky ¶ 0020).
“a simple, portable unit that may be located in a vehicle . . . it could alert when a speeding instance occurs . . . it could display the governing speed for a driver . . . It could alert an inattentive driver who may exceed the speed limit” (Brusilovsky ¶ 0030).
While Brusilovsky teaches alerting the driver to speeding exceptions, the teachings do not include audible or haptic alerts.  Dagci also teaches a “Vehicle speed monitoring system” (at TITLE) and in particular teaches audible or haptic 
“The warning alert warns the driver when the current speed of the vehicle is within another driver specified range, or warning alert range, of the speed limit.  The information processing unit 102 prompts the operator to enter these values as well as preferences about how to be alerted (e.g., visual, audio, and haptic).” (Dagci ¶ 0024).
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have provided audible or haptic alerts to the driver of Brusilovsky upon detection of speeding exceptions.  Doing so in combination with the displayed alerts would provide additional alert modes, serving to increase the likelihood of a driver recognizing the speeding exception.  Providing audible or haptic alerts also represent obvious alternatives to the displayed alerts, each having predictable results.
As stated above, it would have been obvious to one of ordinary skill before the effective filing date of the invention to have employed multiple colors on the map to indicate the degrees of speed history, including below the speed limit, a few mph above and grossly above the speed limit.  Doing so with colors would enable a user to visually see a history of safe and unsafe speed exceptions and their degrees along the route.

(2) Response to Argument
35 USC § 251 – Original Patent Requirement
Applicant argues:
“the disclosure includes at least one embodiment where the threshold speed is not tied to a posted speed limit, and therefore this feature is disclosed in the original patent, thus satisfying the original patent requirement” (Brief, p. 11).
“Specifically, with reference to Figure 4A (reproduced above), the specification explains: "Moreover, the legend 410 also explains that a black background color 414 may indicate that the user is not driving (e.g., when the client device 10 detects a speed that is less than a threshold moving speed, such as 2 mph)." (column 10, lines 30-33; emphasis added). Furthermore, Figure 4A clearly illustrates gray area 404 as "[d]riving but no speed limit info." Thus, the gray area 404 of Figure 4A illustrates an example of a threshold speed (e.g., a threshold speed of 2 mph) that is not tied to a posted speed limit” (Brief, p. 12).
Examiner disagrees.  There is no embodiment disclosed which lacks posted speed limit features.  Each original patent claim included a step/ability to:
obtain a posted speed limit and 
provide a map display indicating a proportion of the route spent above this posted speed limit.
Applicant now presents reissue claims devoid of this posted speed limit and devoid of the indication spent above this posted speed limit.  This violates the original patent requirement.   
The embodiment in the disclosure includes a posted speed limit (406, 408, 412 in FIG. 4A) and an indication (524 - yellow, 526 - red in FIG. 5) of a 
There is no embodiment disclosed which lacks speed limit features.  It is true that the disclosed embodiment described above (FIG. 4A, FIG. 5) additionally  includes a moving/non-moving threshold of 2 mph to define whether a vehicle is considered to be moving or not (404 and 414 of FIG. 4A, 10:32–33).  This however represents a further feature of the disclosed embodiment rather than representing a different embodiment devoid of speed limit features.  To now claim an embodiment in this reissue which lacks the posted speed limit features violates the original patent requirement.
In Forum US, Inc. v. Flow Valve the reissue claims were drawn to an embodiment without arbors.  Those reissue claims violated the original patent requirement because there was no disclosed embodiment that lacked the arbor(s).  The same can be said here where the required arbors correspond to the required posted speed limit and required speed limit thresholds used to determine if the vehicle exceeded the posted speed limit by an amount.  Each embodiment in this disclosure includes speed limit features.  This is so, even where a moving/non-

Applicant argues:
“Figure 4A illustrates multiple embodiments including an embodiment where the threshold speed is not tied to a posted speed limit.” (Brief, p. 13).
“Further to this point, column 11, lines 44-50 explains, "While the user configuration display 400 includes six indications corresponding to speed categories, this is merely for ease of illustration only. The user configuration display 400 may include any suitable number of indications, any suitable number of speed categories” (Brief, p. 13).
Examiner disagrees.  Figure 4A depicts a single embodiment rather than multiple embodiments as argued; the figure is a screen shot depicting a single embodiment.  The disclosed notion that the interface may include “any suitable number of speed categories” further supports the conclusion that every embodiment would include speed category/categories.

Applicant argues:
“For example, as discussed at column 17, line 67 to column 18, line 3, the indication 522 shows the proportion of the duration or distance of the route in which the user traveled above the threshold speed of 2 mph but below the posted speed limit.” (Brief, p. 14).
Applicant points to FIG. 5 which is not an embodiment that lacks speed limit 
Further, looking at FIG. 5, if this moving/non-moving threshold of 2 mph represents the threshold of the reissue claims, then the numerical indication of the reissue claims would seemingly be approximately 100%.  This is because approximately 100% of the route depicted in FIG. 5 was “moving” or above 2 mph.  And yet, there is no such numerical indication of 100% in FIG. 5.

35 USC § 103 – Numerical Indication
Applicant argues:
“the applied references do not teach "providing ... a numerical indication of a proportion of a duration or distance of the route in which the user travelled above the threshold speed" (emphasis added) as recited in claim 1” (Brief, p. 17).
“the Final Office Action acknowledge that Brusilovsky does not teach these features, but argues that Taylor cures this deficiency. However, it is respectfully submitted that Taylor does not teach these features” (Brief, p. 17).
“However, Taylor's Data Field 707 shows that the driver traveled 22% of the time 11-20 mph over the posted speed limit/or a period of a month. In other words, the driver's trips for the month were aggregated to determine the amount of time in which the driver traveled 11-20 mph over the posted speed limit. Thus, Taylor's Data Field 707 does not show "a numerical indication of a proportion of a duration or distance of the route in which the user travelled above the threshold speed," as recited in claim 1” (Brief, p. 19).
“Taylor does not show any proportions of individual trips, so there is no need in Taylor to provide a numerical indication of a proportion of an individual trip” (Brief, p. 21).
“a numerical indication of an individual trip would not be useful to Taylor's purpose of calculating insurance charges. For example, an insurance carrier would not seek to see information of individual trips of drivers. Rather, the insurance carrier would seek to see aggregated data of the driver in order to determine insurance charges” (Brief, p. 21).
Examiner disagrees.  The rejection relies on the combination of Brusilovsky in view of Taylor.  Applicant attacks the references individually, against the guidance found in In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981) and In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 The examiner asserted the obviousness to have modified the single-route speeding map display of Brusilovsky with the addition of a “numerical indication” that indicates the percentage of said route spent above a (speed limit) threshold.  Such a combination would have provided not only Brusilovsky’s visual/mapping indication of the single route’s speeding proportion, but would also have provided a numerical indication of the single route’s speeding proportion.  Doing so would have aided the viewer in understanding the speeding proportion – through visual as well as numerical means.
Taylor informs his viewer/reader regarding a proportion of a driver’s time spent above a speed limit threshold.  Taylor does so with a numerical indication, a percentage representing the proportion.  One of ordinary skill would have 
Inasmuch as pertinent, Taylor is not prevented from generating reports on a driver who took only one trip during the time period.  Taylor would nonetheless report a percentage even if the driver only took a single trip during the time period.  Again, examiner is modifying Brusilovsky by adding a percentage to Brusilovsky’s map display.  Weighing the “usefulness” to Taylor’s insurance company regarding individual trips seems misplaced when weighing the obviousness of incorporating a percentage indicator onto the maps of Brusilovsky.

35 USC § 103 – Providing map display to the travelled user (e.g. driver)
Applicant argues:
“None of the cited references, alone or in combination, discloses or suggests "providing ... a map display to the user including map data corresponding to a route in which the user previously travelled during the vehicle trip"” (Brief, p. 19).
“Taylor's report is not displayed to a user travelling on a vehicle trip, such as a driver” (Brief, p. 19).
“Taylor does not suggest providing any display to a driver, much less suggest providing a map display to the user including map data corresponding to a route in which the user previously travelled during the vehicle trip” (Brief, p. 19).
“Brusilovsky also does not disclose this element missing from Taylor” (Brief, p. 19).
The rejection relies upon primary reference Brusilovsky’s map and the safety/speed information that Brusilovsky provides to the driver.  

Applicant argues:
“contrary to the statements of pages 7-8 of the Final Office Action, providing the map to the driver would not have been obvious. For instance, as discussed above, Brusilovsky's map is provided specifically to the fleet manager” (Brief, p. 20).
“Moreover, Brusilovsky at paragraph 0020 (cited on page 7 of the Final Office Action) is referring to speeding exceptions, and not a map. The speeding exceptions are apparently sent between the notification transmitter 28 and the notification receiver 30 shown in Brusilovsky at Figure 3” (Brief, p. 20).
Examiner disagrees.  Arguing that the map is provided to the fleet manager (and not to the driver) is moot.  The office action recognized this shortcoming before addressing this shortcoming with the articulated reasons for obviousness.
Arguing that the information sent to the driver is speeding exception information (and not a map) is also moot.  The office action recognized this as part of the articulated reasons for obviousness.  Specifically, the office action seized upon the individual speeding exceptions and aggregated speeding exception patterns that are indeed provided to the driver.  Brusilovsky characterized these as serving to increase driver compliance and safety.  The action then asserts the 

Applicant argues:
“Furthermore, the purpose of Brusilovsky is to monitor a fleet of vehicles. (see, id., paras. 0001, 0012 and 0013). It would not have been obvious to modify a fleet monitoring system to provide a map to an individual driver” (Brief, p. 20).
Examiner disagrees with this broad, sweeping and unspecific argument against obviousness.  It is true that Brusilovsky monitors fleets of vehicles to determine their speeding habits.  See Abstract, ¶ 0001.  Brusilovsky however teaches that accurate speed assessments can allow fleet managers to “improve fuel consumption, and safety and compliance” and allow fleet managers to “use that information to reduce the number of speeding exceptions”.  See ¶ 0002, 0012.  One of ordinary skill would have recognized that educating drivers on their poor speed-based habits, coupled with driver improvement in these habits would be necessary in order for a fleet manager to enjoy these stated goals.  Regardless, Brusilovsky recognizes the safety benefits in informing each driver with his individual speeding exceptions and his speeding patterns.  See ¶ 0020, 0032.  The “fleet-based” nature 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/JEFFREY D CARLSON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/SAMUEL G RIMELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

/MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.